Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response



In Applicant’s Response dated 06/25/2021, Applicant amended Claims 1, 3-5, and 7-19, canceled Claims 2, 20, and 21, and added Claim 22, and argued against all rejections previously set forth in the Office Action dated 04/16/2021.
In light of Applicant’s amendments and arguments, the prior art rejections of Claims 1-21 under 35 U.S.C. §103(a) previously set forth are withdrawn.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sok Hong on 12/19/2021.



In the claims:
1.(Currently Amended) An input device 

a touch sensor disposed in the input device, the touch sensor , and to output electrical signals indicative of changes on a display disposed in a vehicle separated from a user interface (UI) of the input device; and 
a processor which causes the display to display a first menu in response to the detected gesture, wherein the first menu extends in a first direction, includes a plurality of regions that are adjacently aligned in the first direction, and includes a plurality of icons, each of the plurality of icons being disposed within each of the plurality of regions, 
wherein the processor causes the display to display a first gauge bar, 
wherein the first gauge bar is configured to be superimposed over one or more of the plurality of regions of the first menu based on a length of a first gesture input to the touch sensor along the first direction, 
wherein the first gauge bar is configured to extend in the first direction from a first reference position on the first menu, the first reference position being an origin of the first gauge bar,
wherein the first gauge bar has an end portion that extends from the first reference position and overlaps one of the plurality of regions of the first menu, 
wherein a length of the first gauge bar is modified corresponding to a length of the first gesture input to the touch sensor in the input device along the first direction, 
wherein the length of the first gauge bar increases in length in the first direction while the first gesture input is being moved along the first direction, 
wherein the first gauge bar is displayed in a color different from a color of the plurality of regions of the first menu while the first gesture input is being moved along the first direction, 
wherein, when causing the display to display the first gauge bar, the processor causes one icon of the plurality of icons provided on the first menu to be superimposed over the end portion of the first gauge bar when the end portion of the first gauge bar overlaps a region of the first menu including the one icon, and 
wherein the processor selects the one icon that is superimposed over the end portion of the first gauge bar when an input indicating confirmation is provided to the touch sensor.

19.(Currently Amended) An input method used by an input device 

detecting, by a touch sensor disposed in the input device, a gesture made as a touch by a user, and outputting electrical signals indicative of changes on a display disposed in a vehicle separated from a user interface (UI) of the input device; and 
causing the display to display a first menu in response to the detected gesture, wherein the first menu extends in a first direction, includes a plurality of regions that are 
causing the display to display a first gauge bar, 
wherein the first gauge bar is configured to be superimposed over one or more of the plurality of regions of the first menu based on a length of a first gesture input to the touch sensor along the first direction, 
wherein the first gauge bar is configured to extend in the first direction from a first reference position on the first menu, the first reference position being an origin of the first gauge bar, 
wherein the first gauge bar has an end portion that extends from the first reference position and overlaps one of the plurality of regions of the first menu, 
wherein a length of the first gauge bar is modified corresponding to a length of the first gesture input to [[a]] the touch sensor in the input device along the first direction 
wherein the length of the first gauge bar increases in length in the first direction while the first gesture input is being moved along the first direction, 
wherein the first gauge bar is displayed in a color different from a color of the plurality of regions of the first menu while the first gesture input is being moved along the first direction, 
wherein the input method further comprises:
causing one icon of the plurality of icons provided on the first menu to be superimposed over the end portion of the first gauge bar when the end portion of the first gauge bar overlaps a region of the first menu including the one icon, and 


Allowable Subject Matter

Claims 1, 3-19, and 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As amended and argued by Applicant in the Response dated 06/25/2021, and further amended in the above Examiner’s Amendments, the prior art fails to disclose or suggest the combination of limitations recited in the claims 1 and 19.

Claims 3-18 and 22:
	These claims incorporate the allowable subject matter of Claim 1, and are thus allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daeho D Song/
Primary Examiner, Art Unit 2177.